Citation Nr: 1100689	
Decision Date: 01/06/11    Archive Date: 01/14/11

DOCKET NO.  98-15 615	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO) 
in Detroit, Michigan


THE ISSUE

Entitlement to an initial rating in excess of 30% for a post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The Veteran had active service from November 1965 to November 
1967.

This appeal to the Board of Veterans Appeals (Board) originally 
arose from a July 1998 rating action that granted service 
connection for PTSD and assigned an initial 10% rating therefor.

In October 1998, the Veteran testified at a hearing before a 
hearing officer at the RO.

By rating action of October 1998, the RO raised the initial 
rating for the PTSD to 30%; the matter of an initial rating in 
excess of 30% remains for consideration.

By decisions of May 2001, August 2002, and June 2004, the Board 
remanded this case to the RO for further development of the 
evidence and for due process development.

By decision of May 2006, the Board denied an initial rating in 
excess of 30% for PTSD.  The Veteran appealed the denial to the 
U.S. Court of Appeals for Veterans Claims (Court).  By August 
2007 Order, the Court vacated the Board's May 2006 decision, and 
remanded the matter to the Board for compliance with the 
instructions contained in an August 2007 Joint Motion for Remand 
of the Appellant and the VA Secretary.

By decision of November 2007, the Board remanded this case to the 
RO for further development of the evidence and for due process 
development.

For the reasons expressed below, the matter on appeal is again 
being remanded to the RO via the Appeals Management Center (AMC) 
in Washington, D.C.  The VA will notify the appellant when 
further action on his part is required.


REMAND

Considering the record in light of the duties imposed by the 
Veterans Claims Assistance Act of 2000 (VCAA) (38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2010)), the Board finds that all 
notice and development action needed to render a fair decision on 
the claim on appeal has not been accomplished.

In Rice v. Shinseki, No. 06-1445 (U.S. Vet. App. May 6, 2009), 
the Court held that a request for a total disability rating based 
on individual unemployability due to service-connected 
disabilities (T/R) is not a separate claim for benefits, but 
rather is best understood as involving an attempt to obtain an 
appropriate rating for disabilities, either as part of the 
initial adjudication of a claim or, if a disability upon which 
entitlement to a T/R is based has already been found to be 
service connected, as part of a claim for increased compensation.  
Consequently, when entitlement to a T/R is raised during the 
adjudicatory process of the underlying disability or during the 
administrative appeal of the initial rating assigned for that 
disability, it is part of the claim for benefits for the 
underlying disability.  

At the October 2008 RO hearing, the Veteran testified that his 
PTSD symptoms, principally rage, interfered with his 
employability.  He argued with co-workers on the job, and had 
recently been fired.  In May 2001 written argument, the veteran's 
representative raised a claim for a T/R, arguing that it was 
inextricably-intertwined with the claim for a higher rating for 
PTSD.  On September 2005 VA psychiatric examination, the Veteran 
voiced fears that he was going to lose his job due to psychiatric 
symptoms.  He was having increasing problems with other people on 
the job.  The assessment was PTSD.  On April 2006 VA psychiatric 
examination, the Veteran voiced fears of losing his job due to 
heightened anxiety.  He stated that he became aggravated to such 
an extent that he could not work with other people.  He reported 
being reprimanded twice, and that he had threatened a co-worker.  
The assessment was chronic PTSD.  In May 2006 written argument, 
the veteran's representative raised the issue of entitlement to a 
T/R in connection with the claim for a higher rating for PTSD.  
Documents associated with the veteran's application for Social 
Security Administration (SSA) disability benefits indicate that 
he became unable to work in September 2007 due to limited ability 
to manage his anger, and anxiety around people, and that he had 
had to leave the job due to confrontations with a co-worker.  In 
December 2007, the Veteran stated that he had left his job 
because he found it increasingly difficult to function, and that 
he had had conflicts with co-workers and threatened a co-worker.  
On December 2007 VA psychiatric examination, the Veteran stated 
that he quit his job 4 months ago because he could not tolerate 
being around many people, and he had feared losing control.  The 
assessment was chronic PTSD.  On May 2009 psychological 
examination, G. R., Ph.D., noted that the Veteran had last worked 
in 2008, and that he had left that position due to difficulty 
getting along with his peers.  After examination, the doctor 
opined that the Veteran demonstrated difficulty responding and 
controlling his aggressive and impulsive behaviors, which might 
create difficulty for him in a controlled work environment.  The 
diagnosis was chronic PTSD.  On August 2009 VA psychiatric 
examination, the physician noted that the Veteran had been out of 
work for 2 years, and was receiving SSA disability benefits.  The 
diagnoses included PTSD.    

However, the issue of entitlement to a T/R based on the disabling 
effects of the veteran's service-connected disabilities which 
include PTSD has not been adjudicated by the RO.  As this issue 
is inextricably intertwined with the higher initial PTSD rating 
claim pending on appeal, the Board finds that the RO must 
adjudicate the T/R issue in the first instance prior to a Board 
decision on the higher rating issue, and this case must thus be 
remanded to the RO to accomplish this action.  

The action identified herein is consistent with the duties 
imposed by the VCAA.  However, identification of specific action 
requested on remand does not relieve the RO of the responsibility 
to ensure full compliance with the VCAA and its implementing 
regulations.  Hence, in addition to the action requested above, 
the RO should also undertake any other development and/or 
notification action deemed warranted by the VCAA prior to 
adjudicating the claim on appeal.

Accordingly, this case is hereby REMANDED to the RO via the AMC 
for the following action:

1.  The RO should (a) adjudicate the 
inextricably-intertwined claim for a T/R in 
the first instance, and (b) thereafter 
readjudicate the pending higher initial 
PTSD rating claim in light of all pertinent 
evidence and legal authority.   

2.  If the higher initial PTSD rating 
sought on appeal has not been granted to 
the veteran's satisfaction, the RO must 
furnish him and his representative an 
appropriate Supplemental Statement of the 
Case that includes clear reasons and bases 
for all determinations, and affords them 
the appropriate time period for response 
before the claims folder is returned to the 
Board for further appellate consideration.

The purpose of this REMAND is to afford due process; it is not 
the Board's intent to imply whether the benefit requested should 
be granted or denied.  The Veteran needs take no action until 
otherwise notified, but he may furnish additional evidence and/or 
argument during the appropriate timeframe.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 
108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. 
Derwinski, 3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
Court for additional development or 


other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) 
(2010).

